                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

 CHRISTOPHER DANIEL GAY,                         )
                                                 )        Case No. 4:21-mc-1
         Petitioner,                             )
                                                 )        Judge Travis R. McDonough
 v.                                              )
                                                 )        Magistrate Judge Christopher H. Steger
 STATE OF TENNESSEE,                             )
                                                 )
         Respondent.                             )


                                      JUDGMENT ORDER


       In accordance with the accompanying memorandum opinion, the Clerk is DIRECTED to

transfer this action to the United States District Court for the Middle District of Tennessee at

Nashville and to close this Court’s file.

       SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT




      Case 3:21-cv-00344 Document 6 Filed 04/30/21 Page 1 of 1 PageID #: 28
